J-S23028-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ADOPTION OF: S.R.B. AND             :   IN THE SUPERIOR COURT OF
    A.R.B.                                     :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: H.K., NATURAL MOTHER            :
                                               :
                                               :
                                               :
                                               :   No. 1560 WDA 2018

              Appeal from the Order Entered September 27, 2018
     In the Court of Common Pleas of Westmoreland County Orphans' Court
                          at No(s): No. 81 of 2018,
                               No. 82 of 2018


BEFORE:      BENDER, P.J.E., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY NICHOLS, J.:                                FILED JUNE 03, 2019

        H.K. (Mother), appeals from the orders granting the petitions of the

Westmoreland County Children’s Bureau (WCCB) to involuntarily terminate

her parental rights to her daughter, S.R.B., born in March of 2009, and son,

A.R.B., born in May of 2010 (collectively, Children).1 We affirm.

        Relevant to the instant matter, WCCB obtained emergency custody of

Children on January 8, 2017, following a domestic incident between Mother




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 By separate orders entered the same day, the trial court involuntarily
terminated the parental rights of Children’s father, S.R.B., (Father). Father
has not appealed these orders, nor did he participate in these appeals.
J-S23028-19



and Children’s foster father, R.B.2 At that time, Father’s whereabouts were

unknown.

       On January 11, 2017, after a shelter care hearing, Children were

returned to Mother’s custody subject to a safety plan. On February 10, 2017,

Children were again placed in emergency custody based on a report that

Mother was intoxicated and assaulted R.B. Children were placed with R.B.,

who no longer resided with Mother.

       Children were adjudicated dependent on March 7, 2017.         The court

ordered Children to remain in their kinship foster home with R.B.3

       Permanency review hearings were held on August 9, 2017, and February

26, 2018, and the trial court maintained Children’s commitment, placement,

and permanency goal.4 The court further noted that Mother was minimally
____________________________________________


2  Unless otherwise noted, we refer to the Master’s March 7, 2017
Recommendation for Adjudication and Disposition–Child Dependent, Findings
of Fact, which was marked and admitted at the termination hearing as Exhibit
1.

We note that Mother has a long history of contacts with WCCB due to her
substance abuse issues.

3 Children have a half-sibling, who is the child of Mother and R.B., who is not
a subject of this appeal.

4 On December 2, 2017, WCCB received a referral based on Mother’s arrest
for a domestic incident involving R.B. and S.R.B. N.T., 9/20/18, at 10. As
reported to WCCB,

       the incident occurred early Friday morning around 12:30 a.m.
       Mother was intoxicated and was beating on the door wanting her
       money card. She burst into the home, and broke some things in



                                           -2-
J-S23028-19



compliant and made no progress. See Exs. 1-2, Permanency Review Orders,

8/9/17, 2/26/18. As revealed by the record, Mother was in and out of drug

and alcohol treatment and prison throughout 2017 and 2018.          See N.T.,

9/20/18, at 54-55, 59-60, 63-65, 83, 85; see also Exs. 1-3.

       As stated by the trial court:

       During the period from March 2018 until the within termination
       hearing, [M]other continued to exhibit her years-long pattern of
       drug and alcohol addiction. . . . Though offered an array of drug
       and alcohol and rehabilitation services, arrests and failures
       continued, and she had only infrequent contacts with [C]hild[ren].

Trial Ct. Op., 1/23/19, at 1-2.

       WCCB filed petitions to involuntarily terminate Mother’s and Father’s

parental rights pursuant to 23 Pa.C.S. § 2511(a)(8) and (b) on May 29, 2018.

The trial court held a hearing on WCCB’s petitions on September 20, 2018.




____________________________________________


       the kitchen, and then mother called the police at some point
       during that time and had reported to the police that [R.B.] was
       beating her. And then she had grabbed [S.R.B.]’s hair and was
       hitting her on the head per [R.B.]

N.T., 9/20/18, at 11. Mother was ordered not to have contact with S.R.B.
based on this incident.

WCCB determined that the allegations were unfounded and closed its
investigation. WCCB determined that the incident “did not meet criteria for
abuse as defined by the Child Protective Services Law,” because S.R.B. did
not report any “substantial pain, injury, or impairment.” See 23 Pa.C.S.
§ 6303(b.1). The criminal charges against Mother for simple assault, public
drunkenness, and harassment were dismissed on August 30, 2018.



                                           -3-
J-S23028-19



       At the hearing, WCCB presented the testimony of Jessica Celesnik of

WCCB’s Assessment Unit; Alexis Jacomen, a therapist with King & Associates;5

Lisa Johnston, Mother’s probation officer; and Brandi Petho, a WCCB

caseworker.      Mother and Father, who were present and represented by

counsel, each testified on their own behalf. Children were represented by a

guardian ad litem, Leslie J. Uncapher Zellers, Esquire, during this proceeding.6

N.T., 9/20/18, at 3-4. The parties stipulated to the entry of the orders of

adjudication, permanency review orders, and criminal dockets for both Mother

and Father.7 Id. at 4-7.

       The trial court summarized the relevant testimony as follows:


____________________________________________


5Ms. Jacomen was accepted by the court as an expert. N.T., 9/20/18, at 16.
While originally contracted to provide services to Mother and R.B., King &
Associates were contracted to provide services to Children in December 2017.
Id. at 16-17. Ms. Jacomen continued to provide Children therapeutic services
at the time of the hearing. Id. at 15-16, 20. Her reports were marked as
Exhibits 6 and 7. Id. at 41; see also Exs. 6 and 7.

6  Attorney Uncapher Zellers testified to her recent conversation with Children,
who were nine and eight years old at the time, and stated that there was no
conflict between their best interests and legal interests. N.T., 9/20/18, at 3-
4. As such, we find the requirements of 23 Pa.C.S. § 2313(a) were satisfied.
See In re Adoption of L.B.M., 161 A.3d 172, 174-75, 180 (Pa. 2017)
(plurality) (stating that, pursuant to 23 Pa.C.S. § 2313(a), a child who is the
subject of a contested involuntary termination proceeding has a statutory right
to counsel who discerns and advocates for the child’s legal interests, defined
as a child’s preferred outcome); see also In re T.S., 192 A.3d 1080, 1089-
90, 1092-93 (Pa. 2018) (reaffirming the ability of an attorney-guardian ad
litem to serve a dual role and represent a child’s non-conflicting best interests
and legal interests).

7 See Exs. 1-4. Mother also had numerous cases related to simple assault,
disorderly conduct, and public drunkenness over the course of 2017 and 2018.

                                           -4-
J-S23028-19


     At the termination hearing, [Ms.] Jacomen, a qualified therapist
     who provided services to Children, testified that Children had
     experienced severe emotional trauma because of [M]other’s
     drinking, domestic violence in the house, and [M]other’s lack of
     attention to them, etc. Ms. Jacomen stated Children have ongoing
     fears and anxieties when thinking about [M]other; she opined that
     she would not recommend any unsupervised contact with
     [M]other.

     She also testified Children call [R.B.] “dad”. [S.R.B.] barely knows
     [F]ather, as his contact over several years has been minimal.
     [A.R.B.] remembered being scared when [F]ather stole a football
     from a store and gave it to him. Children’s biggest fear now is
     that they will be removed from [R.B.], the man they call “dad”.
     Neither child will experience any issues if severed from the
     parents.

                                    ***

     [M]other’s probation officer, [Ms.] Johnston, testified that
     [M]other has had multiple addresses, has been an inpatient and
     resident in treatment, and receive[d] rigorous [drug and alcohol]
     services, and will be on probation until April 2020. On the day of
     this   termination    hearing,   [M]other      was   positive  for
     methamphetamines . . . and cocaine.

                                    ***

     [M]other has a perspective [diametrically] opposed to the WCCB
     witnesses and the dependency findings over the past year. She
     contends her relationship with Children is “really good”, and that
     they talk every day. She says that Children do not at all fear her,
     and that the supervised visits at [JusticeWorks] go well, they
     make flowers, play ball, etc. She admits communication was less
     during her periods in jail or residential placement ([Conewago],
     jail, half-way house, Pyramid, Cove Forge).

     She desperately does not want to lose her children to [R.B.], and
     is “stressed and scared”; she attributes these emotions as causing
     her recent relapse (a week prior to the hearing). Despite her
     relapse and recent (and continuing) turmoil, [M]other intends to
     go to SPHS (outpatient treatment), meetings, etc., and to stay on
     her “meds”.

                                    ***



                                    -5-
J-S23028-19


       As to Children having no fear of [M]other, [Ms. Jacomen] testifies
       [in rebuttal that] she had extensive discussions with [S.R.B.], and
       that [S.R.B.] “specifically” said she is uncomfortable saying things
       to [M]other, but do [sic] not want to upset her. The gist of this
       rebuttal testimony is that Children love their parents, but do not
       share things with them because they do not want to upset them.

Trial Ct. Op., 1/23/19, at 2-3.

       By orders entered September 27, 2018, the trial court involuntarily

terminated the parental rights of Mother to Children pursuant to 23 Pa.C.S. §

2511(a)(8) and (b).         On October 19, 2018, Mother, through appointed

counsel, filed a timely notice of appeal,8 as well as a concise statement of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b). 9

       Mother raises five questions, which we have reordered as follows:

       1. Did the trial court err in terminating Mother’s parental rights
       despite evidence that Mother had participated and made
       significant progress in services provided?

____________________________________________


8Mother’s counsel improperly filed a single notice of appeal listing the separate
docket numbers assigned to the termination petitions regarding each child.
See Pa.R.A.P. 341, Note (“Where . . . one or more orders resolves issues
arising on more than one docket or relating to more than one judgment,
separate notices of appeal must be filed.”); Commonwealth v. Walker, 185
A.3d 969, 977 (Pa. 2018) (holding that the failure to file separate notices of
appeal from an order resolving issues on more than one docket “requires the
appellate court to quash the appeal”). However, we decline to quash this
appeal, because Mother filed her appeals before this Court’s decision in In the
Matter of M.P., 204 A.3d 976, (Pa. Super. 2019).
9 The trial court found that the grounds for termination were established under
Section 2511(a)(1), (8), and (b). In its Rule 1925(a) opinion, the trial court
referred to Subsections (a)(2) and (b). However, because WCCB filed the
petitions under Subsections (a)(8) and (b), we will address those subsections.
See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc) (reiterating
that in order to affirm a termination of parental rights, we need only agree
with the trial court as to any one subsection of Section 2511(a), as well as
Section 2511(b)).

                                           -6-
J-S23028-19


      2. Did the trial court err in terminating Mother’s parental rights
      pursuant to 23 Pa.C.S.[] § 2511(a)(8) when the [c]ourt failed to
      include any analysis as to a basis for termination pursuant to §
      2511(a)(8)?

      3. Did the trial court err in terminating Mother’s parental rights
      by failing to give primary consideration to the developmental,
      physical and emotional needs and welfare of Children?

      4. Was clear and convincing evidence presented to show that
      termination was warranted pursuant to 23 Pa.C.S.[ §] 2511(a)(8)
      and 2511(b)?

Mother’s Brief at 4.

      We summarize Mother’s arguments together. Mother asserts that the

trial court erred in finding termination of her parental rights justified under

Section 2511(a)(8). Mother argues that she was compliant with services. Id.

at 7-8.   Mother states that “[i]t is clear that [she] has been successful in

several areas and has made herself available for the services recommended

and provided by the Agency.      However, despite significant evidence and

testimony demonstrating Mother’s compliance and progress with services, the

[c]ourt terminated Mother’s parental rights.” Id. at 8. Mother points to her

successful discharge from drug and alcohol treatment and regular visitation

with Children. Id. at 7-8.

      As to Children’s needs and welfare, Mother maintains:

      There was no evidence offered that would support a determination
      and/or conclusion that terminating Mother’s rights would in any
      way serve [C]hild[ren]’s welfare or needs. . . .

      . . . [T]he testimony in this case has revealed that Mother and
      Children have an ongoing relationship and have a clear and
      distinct bond and have not proven, by clear and convincing



                                     -7-
J-S23028-19


      evidence, that termination of Mother’s rights is in the best interest
      of Children. [In re Z.P.,] 994 A.2d 1108, 1121 (Pa. Super. 2010).

      Ms. Petho simply testified that she believes that that the
      termination of Mother’s parental rights supports the
      developmental, physical and emotional needs and welfare of
      Children. However, Ms. Petho failed to provide any competent or
      supporting evidence to support her conclusions and/or opinions.
      There was absolutely no evidence provided as to Children’s
      specific needs, Children’s emotional and mental status or well-
      being, Children’s physical needs, etc. Therefore, as no competent
      evidence was provided in order to establish the grounds set forth
      in 23 Pa.C.S.[] § 2511(a)(8) or § 2511(b), the [c]ourt erred in
      terminating Mother’s parental rights.

Id. at 9-10.

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

      The standard of review in termination of parental rights cases
      requires appellate courts “to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record.” In re Adoption of S.P., 47 A.3d 817, 826 (Pa.
      2012). “If the factual findings are supported, appellate courts
      review to determine if the trial court made an error of law or
      abused its discretion.” Id. “[A] decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will.” Id. The
      trial court’s decision, however, should not be reversed merely
      because the record would support a different result. Id. at 827.
      We have previously emphasized our deference to trial courts that
      often have first-hand observations of the parties spanning
      multiple hearings. See In re R.J.T., [9 A.3d 1179, 1190 (Pa.
      2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, and requires a bifurcated analysis of

the grounds for termination followed by the needs and welfare of the child.


                                      -8-
J-S23028-19


      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). We

have defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa. Super. 2000) (en banc) (quoting Matter of

Adoption of Charles E.D.M., II, 708 A.2d 88, 91 (Pa. 1998)).

      Sections 2511(a)(8) provides:

      (a) General rule.—The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                                      ***

         (8) The child has been removed from the care of the parent by
         the court or under a voluntary agreement with an agency, 12
         months or more have elapsed from the date of removal or
         placement, the conditions which led to the removal or
         placement of the child continue to exist and termination of
         parental rights would best serve the needs and welfare of the
         child.

23 Pa.C.S. § 2511(a)(8).


                                      -9-
J-S23028-19


      In order to terminate parental rights pursuant to 23 Pa.C.S.A. §
      2511(a)(8), the following factors must be demonstrated: (1) The
      child has been removed from parental care for 12 months or more
      from the date of removal; (2) the conditions which led to the
      removal or placement of the child continue to exist; and (3)
      termination of parental rights would best serve the needs and
      welfare of the child.

In re Adoption of M.E.P., 825 A.2d 1266, 1275-76 (Pa. Super. 2003).

      Specifically, once the twelve-month period has been established, the

trial court must next determine whether the conditions that led to the child’s

removal continue to exist, despite the reasonable good faith efforts of the

agency supplied over a realistic period. In re A.R., 837 A.2d 560, 564 (Pa.

Super. 2003). The “relevant inquiry in this regard is whether the conditions

that led to removal have been remedied and thus whether reunification of

parent and child is imminent at the time of the hearing.” In re I.J., 972 A.2d
5, 11 (Pa. Super. 2009). “Notably, termination under Section 2511(a)(8)[]

does not require an evaluation of [a parent’s] willingness or ability to remedy

the conditions that led to placement of her children.”    In re Adoption of

R.J.S., 901 A.2d 502, 511 (Pa. Super. 2006) (citations omitted) (emphasis in

original).

      Section 2511(a)(8) also requires a court to assess the needs and welfare

of the relevant child or children.   The needs and welfare analysis “under

Section 2511(a)(8) accounts for the needs of the child in addition to the

behavior of the parent” and must be addressed separately before considering

the best interests of a child. See In re C.L.G., 956 A.2d 999, 1008-09 (Pa.

Super. 2008) (en banc).


                                     - 10 -
J-S23028-19



      Following our review, we find WCCB established the three elements of

Section 2511(a)(8) by clear and convincing evidence.          First, the record

substantiates that Children have been removed from parental care for a period

exceeding twelve months and that the reasons for removal persisted. Children

had been in care for over twelve months, having been removed from parental

care on February 10, 2017. N.T., 9/20/18, at 62, 78.

      Second, the record establishes that Children were removed from

Mother’s custody based on Mother’s drug and alcohol issues and concerns

about domestic violence.    Id. at 62.   According to Ms. Petho, Mother was

ordered to complete a drug and alcohol evaluation, comply with random drug

screens, complete a mental health evaluation, and participate in parenting

services.   Id. at 63.    Ms. Petho testified that Mother’s compliance was

“minimal” and her progress was “none.” Id. at 76. Ms. Petho testified that

Mother did not appear for forty-seven of the sixty drug tests. Id. at 66-67.

      As Mother notes, she most recently completed an inpatient drug and

alcohol program at Conewago in April 2018.         However, she entered this

program after she was arrested and ordered to attend drug and alcohol

treatment. Id. at 54, 58-59, 64-65. After completing that program, Mother

left her halfway house against the facility’s advice in June 2018, which resulted

in the issuance of a bench warrant for Mother. Id. at 54, 58-59, 64-65. Ms.

Johnston, Mother’s probation officer, further testified that on September 13,




                                     - 11 -
J-S23028-19



2018, Mother admitted to using cocaine.10          Id. at 55.   On September 20,

2018, the day of the termination hearing, Mother also tested positive for

methamphetamines and opiates, among other substances.11 Id. at 8, 60, 67;

see also Ex. 5.

       Therefore, despite Mother’s efforts, she continued to struggle with

substance abuse issues.12 Accordingly, the record supports the trial court’s

findings that the conditions that led to Children’s placement continued to exist.

       Third, the record reveals that Mother attended fifty-five of seventy-one

visits, mostly from March to December 2017.            Id. at 67-68.   Ms. Petho

acknowledged that the visits went well and that she did not have concerns as

to Mother’s ability to parent.

       However, during this time, visits were moved to JusticeWorks due to

conflict between Mother and R.B. Id. at 68. Mother’s visits were then moved

to a supervised therapeutic setting13 upon recommendation of Ms. Jacomen,
____________________________________________


10 Mother admitted to a relapse due to the stress of potentially losing custody
of Children and indicated that she may re-engage in treatment. N.T., 9/20/18,
at 113-14. Ms. Johnston stated that Mother remains on probation for a simple
assault case until April 7, 2020, and a retail theft case until April 2, 2019. The
results of her drug test could give rise to a probation violation. Id. at 56.

11Mother also tested positive for amphetamines and benzodiazepines.
However, Mother had verified prescriptions for those substances.

12We note that Mother was also ordered to obtain stable and appropriate
housing. Ex.1 at ¶ 3. There was no indication that Mother achieved this goal.

13 When asked to define supervised therapeutic visitation, Ms. Jacomen
explained that such a visits “has a master’s level therapist in the visitation



                                          - 12 -
J-S23028-19



Children’s therapist. Ms. Jacomen made the recommendation based, in part,

on a report that Mother asked Children to leave the windows at R.B.’s home

open so she could enter. Id. at 68, 82.

       Following an incident in December 2017, a no-contact order was put in

place based on Mother’s arrest.14 Id.; see also supra note 4. Ms. Petho

testified that Children did not express a desire to visit Mother while the no-

contact order was in place. N.T., 9/20/18, at 85. After the no-contact order

lifted on August 30, 2018, Mother had three supervised therapeutic visits with

Children.15 Id. at 84-85.

       Ms. Jacomen indicated that Mother’s interactions with Children during

the supervised therapeutic visits were limited, and that Children had no

difficulty separating from Mother at the end of the visits. Id. at 32-33. Ms.

Jacomen testified that Children were fearful of Mother and did not want Mother

in the home. Id. at 22. Moreover, Ms. Jacomen expressed concern as to

Children’s safety, in light of Mother’s continued positive drug tests. Id. at 51.

____________________________________________


room, and they are there to observe and account for any signs of stress, or
trauma, or any kind of responses that are negative from Children.” Id. at 30.

14Although the no-contact order was only entered as to S.R.B., A.R.B. did not
see Mother during the time the order was in effect. N.T., 9/20/18, at 83. Both
Ms. Jacomen and Ms. Petho stated that A.R.B. did not want to see Mother and,
noting that Mother was incarcerated for at least a portion of this time, did not
want to go to the prison. Id. at 45, 83.

15The final three supervised therapeutic visits occurred after WCCB filed the
petitions to terminate Mother’s parental rights. Mother was offered an
additional visit the day prior to the hearing, which she cancelled. Id. at 31,
84-85.

                                          - 13 -
J-S23028-19



She suggested that Mother “absolutely not” have unsupervised visitation and

indicated she was unsure “if that would be anything [she] would ever

recommend.” Id. at 34.

      Although Mother maintained relatively regular visitation with Children,

the record establishes that Mother was not able to demonstrate an ability to

have unsupervised contact with Children. Mother’s continued substance abuse

issues raised safety concerns.   Despite Mother’s testimony that she had a

positive relationship with Children, there was testimony that Children were in

fear of her. Accordingly, the record supports the trial court’s determination

that termination would best serve the needs and welfare of Children in light

of Mother’s behaviors. See C.L.G., 956 A.2d at 1008-09.

      In sum, we find no basis to disturb the trial court’s ruling that

termination of Mother’s parental rights was appropriate under Section

2511(a)(8).   See T.S.M., 71 A.3d at 267.      Therefore, we next review the

court’s conclusion that termination of Mother’s parental rights was in the best

interests of Children under Section 2511(b). See L.M., 923 A.2d at 511.

      Sections 2511(b) provides:

      (b) Other considerations.—The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein



                                    - 14 -
J-S23028-19


        which are first initiated subsequent to the giving of notice of the
        filing of the petition.

23 Pa.C.S. § 2511(b).

        Our Supreme Court has stated as follows:

        [I]f the grounds for termination under subsection (a) are met, a
        court “shall give primary consideration to the developmental,
        physical and emotional needs and welfare of the child.” 23 Pa.C.S.
        § 2511(b). The emotional needs and welfare of the child have
        been properly interpreted to include “[i]ntangibles such as love,
        comfort, security, and stability.” In In re E.M., [620 A.2d 481,
        485 (Pa. 1993)], this Court held that the determination of the
        child’s “needs and welfare” requires consideration of the emotional
        bonds between the parent and child. The “utmost attention”
        should be paid to discerning the effect on the child of permanently
        severing the parental bond.       However, as discussed below,
        evaluation of a child’s bonds is not always an easy task.

T.S.M., 71 A.3d at 267 (some citations omitted). “In cases where there is no

evidence of any bond between the parent and child, it is reasonable to infer

that no bond exists. The extent of any bond analysis, therefore, necessarily

depends on the circumstances of the particular case.” In re K.Z.S., 946 A.2d
753, 762-63 (Pa. Super. 2008) (citation omitted).

        When evaluating a parental bond, “[T]he court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.” Z.P., 994 A.2d at 1121 (internal citations omitted).

        Our Supreme Court has stated that the mere existence of a bond or

attachment of a child to a parent will not necessarily result in the denial of a

termination petition, and that “[e]ven the most abused of children will often



                                      - 15 -
J-S23028-19



harbor some positive emotion towards the abusive parent.” See T.S.M., 71
A.3d at 267 (quoting In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008)).

The Court further stated, “[t]he continued attachment to the natural parents,

despite serious parental rejection through abuse and neglect, and failure to

correct parenting and behavior disorders which are harming Children cannot

be misconstrued as bonding.” Id. (quoting In re Termination of C.W.S.M.,

839 A.2d 410, 418 (Pa. Super. 2003) (Tamilia, J., dissenting)).

      Moreover,

      [w]hile a parent’s emotional bond with his or her child is a major
      aspect of the subsection 2511(b) best-interest analysis, it is
      nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.

         [I]n addition to a bond examination, the trial court can
         equally emphasize the safety needs of the child, and should
         also consider the intangibles, such as the love, comfort,
         security, and stability the child might have with the foster
         parent. . . .

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)) (quotation marks and

citations omitted).

      Instantly, Ms. Petho testified that termination of Mother’s parental rights

favors Children’s developmental, physical and emotional needs and welfare.

N.T., 9/20/18, at 78. Both Ms. Petho and Ms. Jacomen opined that termination

of parental rights would not result in the severing of a relationship that is

necessary and beneficial to Children. Id. at 40, 80.




                                     - 16 -
J-S23028-19



      The record further reveals that Children have resided together in their

pre-adoptive foster home for nineteen months. Id. at 79. They are doing

well, and their needs are being met.     Id. at 79-80.    Ms. Petho testified,

“Children are doing great. They report feeling safe with R.B. . . . They enjoy

living together. They enjoy being with their younger sibling. . . . And they

have stated multiple times that they wish to remain in the home with R.B.”

Id. She further indicated that Children feel safe in the home and express a

desire for R.B., whom they refer to as “dad,” to adopt them. Id. at 79-80,

86.

      Ms. Jacomen similarly testified that Children view R.B. as “dad” and wish

to remain in the home with him. Id. at 35-38. She stated that “both children

have indicated that they do not wish -- they want to stay in the home, they

do not wish to reunify with their [biological] parents.” Id. at 36. As noted

above, Ms. Jacomen expressed concerns that Children were afraid of Mother

and that Mother continued to exhibit substance abuse issues. Id. at 22, 51.

      Based on the forgoing, we find no merit to Mother’s argument that the

trial court’s ruling on Section 2511(b) was in error. The record confirms the

trial court’s conclusion that termination of Mother’s parental rights serves

Children’s developmental, physical and emotional needs and welfare. While

Mother may profess to love Children, a parent’s own feelings of love and

affection for a child, alone, will not preclude termination of parental rights.

See Z.P., 994 A.2d at 1121. Furthermore, Children had been in custody and

removed from Mother’s care for nineteen months. N.T., 9/20/18, at 62, 78.

                                    - 17 -
J-S23028-19



As this Court has stated, “[A] child’s life cannot be held in abeyance while a

parent attempts to attain the maturity necessary to assume parenting

responsibilities. The court cannot and will not subordinate indefinitely a child’s

need for permanence and stability to a parent’s claims of progress and hope

for the future.” R.J.S., 901 A.2d at 513.

      Accordingly, based upon our review of the record, we find no abuse of

discretion and conclude that the trial court appropriately terminated Mother’s

parental rights under 23 Pa.C.S. § 2511(a)(8) and (b).

      Orders affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/3/2019




                                     - 18 -